       Case 1:15-cr-00036-DSC Document 110 Filed 03/26/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                        V.                              Criminal No. 15-36 Erie

ELIZABETH McMAHAN


                  PRELIMINARY ORDER OF CRIMINAL FORFEITURE
                         AGAINST ELIZABETH McMAHAN

                                 ~
       AND NOW, this         ie,             ~~
                                     day of _ _ _ _ _ _ _ _ _ _ _ , 2019, upon

consideration of the United States' Motion for Preliminary Order of Criminal Forfeiture against

Elizabeth McMahan, it is hereby ORDERED that the motion is GRANTED, and that:

        1.     All right, title and interest of Elizabeth McMahan in the following property, further

described at asset identification number l 6-FBl-000354 are forfeited to the United States pursuant

to 18 U.S.C. § 981 (a)(l )(C):   a 2010 Dodge Grand Caravan SXT, VIN 2D4RN5Dl4AR138708.

       2.      This Order of Forfeiture against Elizabeth McMahan will be incorporated into his

sentence and judgment pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

        3.     The Court will adjudicate third-party claims, if any.




                                                      United States District Court Judge
